In the matter of Thomas E. Knight, a bankrupt
A sale of real estate was made, at public auction, after the notice by the assignee of said Knight, to William E. Donnell, of Portland. Said Donnell filed a petition to confirm said sale, upon which is endorsed in the handwriting of FOX,District Judge,the following: “It appears not to have been the practice in the first circuit to confirm sales by assignees; and on account of rights of third parties being liable to be compromised thereby, I decline to adopt such practice, and refuse to pass upon the matter of the confirmation of the sale in this cause.”